DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: KEYBOARD WITH ANTENNA AND SENSOR.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 6, 8 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. [Hu hereinafter, US 2019/0237279].
In regard to claim 1, Hu discloses [in Figs. 1-3] a keyboard, comprising: a substrate [24]; and a key structure, disposed on the substrate and comprising:  5a keycap [16], disposed on the substrate, wherein a length of the keycap is greater than a width of the keycap [Fig. 1]; an antenna [20, 22], disposed on a back surface of the keycap facing toward the substrate; and a sensor [32], disposed below the keycap and electrically connected with the antenna.  
In regard to claim 2, Hu discloses [in Figs. 1-3] the 10keyboard as claimed in claim 1, wherein the sensor comprises a proximity sensor [par. 0016], and when the proximity sensor is conducted, the antenna serves as a sensing antenna of the proximity sensor.  
In regard to claim 3, Hu discloses [in Figs. 1-3] the 10keyboard as claimed in claim 1, further comprising an electronic assembly [par. 0013] electrically connected with the sensor, wherein the sensor converts an operation mode of the 15electronic assembly in response to a change sensed by the antenna.  
In regard to claim 6, Hu discloses [in Figs. 1-3] the keyboard as claimed in claim 1, wherein the antenna is a connection member-19-File: 097153usf of the keycap, the connection member is disposed along a length direction of the keycap, an end of the connection member is connected with the substrate, and another end of the connection member is connected with the keycap.  
In regard to claim 8, Hu discloses [in Figs. 1-3] the keyboard as claimed in claim 1, further comprising a sensing circuit board [board on which 20 lies, Fig. 3] disposed on the back surface of the keycap and electrically connected with the substrate, wherein 
In regard to claim 12, Hu discloses [in Figs. 1-3] a keyboard, comprising: a substrate [24]; and 5a key structure, disposed on the substrate and comprising: a keycap [16], disposed on the substrate, wherein a length of the keycap is greater than a width of the keycap [Fig. 1]; and a sensing circuit board [board on which 20 lies, Fig. 3], disposed on a back surface of the keycap facing toward the substrate, wherein the sensing circuit board is electrically connected with the substrate, and 10comprises a sensor [32] electrically connected to an antenna [20] disposed on the back surface of the keycap.  
In regard to claim 13, Hu discloses [in Figs. 1-3] the keyboard as claimed in claim 12, further comprising an electronic assembly [12] electrically connected with the sensor, wherein the electronic assembly and the sensor are respectively disposed on opposite sides of the substrate.  
In regard to claim 14, Hu discloses [in Figs. 1-3] the keyboard as claimed in claim 12,15wherein the antenna is a conductive pattern on the sensing circuit board, and the sensor comprises a proximity sensor [par. 0016].  
In regard to claim 15, Hu discloses [in figs. 1-3] the keyboard as claimed in claim 12, wherein the key structure further comprises a connection member [19] movably disposed between the substrate and the keycap, and the connection member is electrically connected with the sensor.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. [Hu hereinafter, US 2019/0237279] in view of Henry et al. [Henry hereinafter, US 2010/0328113]. Hu discloses [in Figs. 1-3] the keyboard as claimed in claim 1, wherein the antenna is a reinforcing member 5of the keycap, and the reinforcing member comprises a rod-like or plate-like structure [20, Fig. 3] fixed on the back surface of the keycap.  Hu does not disclose a metal reinforcing member.  Henry teaches [in Fig. 6A] a metal reinforcing member [par. 0025].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a metal reinforcing member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regard to claim 5, in combination with other limitations, the sensor being disposed on the substrate and electrically connected with the antenna, and the sensor and the antenna being respectively located on opposite sides of the substrate is neither disclosed nor suggested by the prior art.
Claims 9-11 are allowed.  In regard to claim 9, in combination with other limitations, a connection member, movably disposed between the base plate and the keycap, wherein the keycap moves relative to the base plate by using the connection member, and the connection member being electrically connected with the sensor is neither disclosed nor suggested by the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. [US 9,412,536] and Chen et al. [Chen hereinafter, US 9,087,662] disclose a similar keyboard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833